Citation Nr: 1042573	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  98-16 184A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Guillain-Barre syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which determined that new and material evidence 
had not been received to reopen a previously denied claim for 
service connection for Guillain-Barre syndrome (GBS).  The 
Veteran disagreed with this decision and perfected a timely 
appeal.  

In April 2001, the Board reopened the previously denied claim for 
service connection for GBS and remanded it for additional 
development.  The Board remanded the Veteran's claim again in 
July 2003.  A videoconference Board hearing was held in December 
2003 before a Veterans Law Judge who subsequently retired from 
the Board.  The Board remanded the Veteran's claim again in July 
2004 and May 2005. The Veteran requested another videoconference 
Board hearing in July 2006.  The Board remanded the Veteran's 
claim again in August 2006.  A videoconference Board hearing was 
held before the undersigned Veterans Law Judge in May 2007.  

In an October 2007 decision, the Board denied the claim of 
entitlement to service connection for GBS.  The Veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2009 Decision, the Court vacated the 
Board's October 2007 decision and remanding the issue to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the Board obtained a medical expert opinion.  Later 
that same month, the Veteran was provided a copy of the expert 
opinion and informed that he had 60 days from the date of the 
notice in which to review the enclosed medical opinion and send 
any addition evidence or argument as per 38 C.F.R. § 20.903 
(2009).    

In August 2010, the Veteran submitted a medical opinion response 
form indicating that he had additional evidence and argument and 
requested that his case be remanded to the Agency of Original 
Jurisdiction (AOJ) for review of the newly submitted evidence.  
See 38 C.F.R. § 20.903.  Thus, this case must be remanded to the 
RO so that the RO may consider the claim in light of the evidence 
received subsequent to the June 2010 VHA opinion.  38 C.F.R. § 
20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the record, in 
particular the Veteran's recent submissions 
and readjudicate the claim.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


